IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-73,883-01


EX PARTE JOSEPH ANDREW LOPEZ, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 2007CR9722 IN THE 187TH DISTRICT COURT

FROM BEXAR COUNTY



 Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of indecency with
a child and sentenced to ten years' imprisonment. He did not appeal his conviction.
	Applicant contends that trial counsel rendered ineffective assistance, that his plea was
rendered involuntary, and that the fine in the judgment is improper. The trial court made findings
of fact and conclusions of law and recommended that we deny Applicant's ineffective assistance of
counsel and involuntary plea claims and dismiss his remaining claim. We agree. Accordingly, this
application is denied in part and dismissed in part.

Filed: June 9, 2010
Do not publish